DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 6/22/2020, in which claims 1-17 are currently pending. The application is a national stage entry of PCT/CH2018/000052, International Filing Date: 12/19/2018, claims foreign priority to 201820011057.5 , filed 01/03/2018 and claims foreign priority to 202017107880.9 , filed 12/22/2017.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 6/22/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Computing unit, scanning device, first/second evaluation device in claim 1 (and its dependent claims), 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “rail segments are arranged one behind the other in the direction… predetermined absolute positions which lie one behind the other in the direction…”, the underlined clauses appear to present antecedence issues.
Also, Claim 1 reads “…wherein the first sensor at least one position marking of the first incremental track  at least one position 8Application No. Not Yet AssignedDocket No.: 008017.00011\USPreliminary Amendmentmarking of the first incremental track 
Claims 2-17 are similarly rejected by virtue of their dependence on claim 1.

- In addition, Claims 5, 12 and 14-15 read "to generate a fourth signal (S4) when scanning the second incremental track", respectively. The limitation is unclear to the Examiner. A person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when," any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the device or not, thus it is not certain that the limitations are positively required in the device.
For Examination purposes, both options will be considered, i.e. occurring and not occurring.

Claim Rejections - 35 USC § 102/103

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10- Claims 1-5, 8-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsui (JP 2003222512, cited by Applicants).

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 1, 8-10, 13, 16-17, Matsui teaches a linear displacement measuring device for determining an absolute position (Figs. 1-4, 6-7 and Abstract), comprising: a) a linear rail which the material measure  and having a plurality of position markings for coding a plurality of predetermined absolute positions which lie one behind the other in the direction of the longitudinal axis; (claim 8) wherein the linear rail is composed of more than two of the rail segments and wherein all rail segments with the exception of the one of the rail segments which has the absolute track are formed to be identical; (claim 9) wherein the rail segments are configured to be mounted in any order one behind the other to form the linear rail; (claim 10) wherein each of the rail segments with the exception of the one of the rail segments which has the absolute track is interchangeable with an identical rail segment; (claim 13) wherein the rail segments are configured to be mounted in any order one behind the other to form the linear rail, and wherein each of the rail segments with the exception of the one of the rail segments which has the absolute track is interchangeable with an identical rail segment; (claim 16) wherein the linear rail is composed of more than two of the rail segments, wherein all rail segments—with the exception of the one of the rail segments which has the absolute track are formed to be identical, and wherein each of the rail segments with the exception of the one of the rail segments which has the absolute track is interchangeable with an identical rail segment; (claim 17) wherein the rail segments are configured to be mounted in any order one behind the other to form the linear rail, and wherein each of the rail segments with the exception of the one of the rail segments which has the absolute track is interchangeable with an 
b) a scanning device (5/4x) with a sensor arrangement for scanning the material measures which sensor arrangement comprises at least a first sensor (4a or 4b, or parts thereof) a second sensor (4a or 4b, or parts thereof, since the sensors are not claimed to be distinct and separate) and a third sensor (4a or 4b, or parts thereof, since the sensors are not claimed to be distinct and separate) wherein the scanning device is guided with respect to the rail to be movable in the direction of the longitudinal axis along a plurality of the rail segments (Abstract) and wherein the first sensor is configured to detect at least one position marking of the first incremental track of one of the rail segments and to generate a first signal containing information about a position of the scanning device relative to the at least one position marking detected by the first sensor wherein the second sensor is configured to detect at least one position 8Application No. Not Yet AssignedDocket No.: 008017.00011\US Preliminary Amendment marking of the first incremental track of one of the rail segments and to generate a second signal containing information about a position of the scanning device relative to the at least one position marking detected by the second sensor wherein the first sensor and the second sensor are arranged offset relative to one another by a predetermined distance in the direction of the longitudinal axis so that the scanning device is enabled to be brought into a position with respect to in each case two adjacent rail segments in which position the first sensor detects at least one of the position markings of the first incremental track of the material measure of the one of the two adjacent rail segments  and the second sensor  detects at least one of the position markings of the first incremental track of the material measure of the other one of the two adjacent rail segments
c) a first evaluation device (Fig. 1-4, 6-7, determination unit 6) for the third signal, which is configured to detect whether the scanning device is located at one of the predetermined absolute positions regarding the one of the rail segments and is configured, where an evaluation of the third signal shows that the scanning device  is located at one of the predetermined absolute positions with respect to one of the rail segments at a first time, to determine a first absolute value which represents the one of the predetermined absolute positions (¶ 5-6, 25-26, 42; position measurements are different times are performed and absolute positioning is proposed); 
d) a second evaluation device (Fig. 1-4, 6-7, determination unit 6, since no distinctness is claimed with respect to the first evaluation device) for the first signal and the second signal, which is configured to evaluate, after the first time, the first signal and the second signal during a first time interval between the first time and a second time and to determine a position difference between the position of the scanning device at the beginning of the first time interval and a position of the scanning device at the second time at the end of the first time interval (¶ 5-6, 25-26, 42; position measurements are different times are performed and absolute positioning is proposed); and   
 Preliminary Amendmente) a computing unit (Fig. 1-4, 6-7, determination unit 6, since no distinctness is claimed with respect to the first/second evaluation device) which is configured to calculate, from the first absolute value and the position difference determined by the second evaluation device a second absolute value which represents an absolute position of the scanning device at the second time at 

As to claim 2, Matsui teaches the linear displacement measuring device according to claim 1,wherein the scanning device, the first evaluation device, the second evaluation device, or the computing unit are configured to be operated via a supply of electrical energy, and an electrical energy supply device is present which is configured to enable an uninterrupted supply of electrical energy to one or more of the scanning device, the first evaluation device, the second evaluation device, or the computing unit after the first time (Fig. 1-4, 6-7, determination unit 6,is necessarily electrically powered).
As to claims 3, 5, 14, Matsui teaches the linear displacement measuring device according to claim 1, wherein the material measure of at least one of the rail segments with the exception of the one of the rail segments which has the absolute track comprises a second incremental track which extends next to the first incremental track of this the at least one of the rail segments in the direction of the longitudinal axis and has a plurality of equidistantly arranged position markings, and wherein the second incremental track is arranged relative to the third sensor of the scanning device such that the second incremental track is enabled to be scanned via the third sensor and the position markings of the second incremental track are enabled to be detected via the third sensor; (claim 14) wherein the material measure of at least one of the rail segments with the exception of the one of the rail segments which has the absolute track comprises a second incremental track which extends next to the first incremental track of the at least one of the rail segments in the direction of the longitudinal axis and has a plurality of equidistantly arranged position markings, wherein the second incremental track is arranged relative to the third sensor claim 5) wherein the third sensor is configured to generate a fourth signal when scanning the second incremental track, and wherein the computing unit is configured to compare the fourth signal  with one or more of the first signal or the second signal (¶ 12-13, 15-17; unit 11 processes the signals by adding different weights to the position measurements, calculating offsets, i.e. comparing).
As to claims 4, 12, 15, Matsui teaches the linear displacement measuring device according to claims 3, 1 and 11.
Moreover, Matsui teaches (claim 12) wherein the material measure of at least one of the rail segments with the exception of the one of the rail segments which has the absolute track comprises a second incremental track which extends next to the first incremental track of the at least one of the rail segments in the direction of the longitudinal axis and has a plurality of equidistantly arranged position markings, wherein the second incremental track is arranged relative to the third sensor of the scanning device such that the second incremental track is enabled to be scanned via the third sensor and the position markings of the second incremental track are enabled to be detected via the third sensor, wherein the third sensor is configured to generate a fourth signal when scanning the second incremental track, and wherein the computing laim 15) wherein the material measure of at least one of the rail segments comprises a second incremental track which extends next to the first incremental track of the at least one of the rail segments in the direction of the longitudinal axis and has a plurality of equidistantly arranged position markings, wherein the second incremental track is arranged relative to the third sensor of the scanning device such that the second incremental track is enabled to be scanned via the third sensor and the position markings of the second incremental track are enabled to be detected via the third sensor, wherein the third sensor is configured to generate a fourth signal when scanning the second incremental track, and wherein the computing unit is configured to compare the fourth signal with one or more of the first signal or the second signal (see rejection of claim 3).
Matsui does not teach expressly wherein two adjacent position markings of the second incremental track are arranged at a distance from each other which is greater than the distance between two adjacent position markings of the first incremental track; (Claims 12, 15) wherein two adjacent position markings of the second incremental track are arranged at a distance from each other which is greater than the distance between two adjacent position markings of the first incremental track.
However, nothing in Matsui imposes the period/pitch of the different scales to be identical and one with ordinary skill in the art would find it obvious to choose two different pitches/periods for two scale units for comparison purposes. See MPEP 2143 Sect. I. B-D (also see DE 3509838 cited by Applicants).


As to claim 11, Matsui teaches a linear guide, comprising: a movable body; wherein the movable body is supported on the linear rail of the linear displacement measuring device, so that the rolling elements enable a guided linear movement of the movable body in a longitudinal direction of the linear rail, and wherein the scanning device of the linear displacement measuring device is arranged on the movable body (Abstract and body supporting the scanner); and a linear displacement measuring device according to claim 1 (see rejection of claim 1).
Matsui does not teach expressly wherein the movable body is supported on the linear rail of the linear displacement measuring device via rolling elements.
However, it is known in the art to choose the species of rolling elements among the limited genus of linear displacement means ((See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered)). (Consider for ex. JP H11203470).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Matsui in view of general mechanical considerations so that the movable body is supported on the linear rail of the linear 

Allowable Subject Matter

11- Claim 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 
As to claim 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
wherein the absolute track of the one of the rail segments comprises a first coding which contains information about at least one characteristic parameter of at least one of the other ones of the rail segments of the linear rail, and the first coding is detectable via the third sensor.
in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Matsui, Stutz and Hamilton. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 




Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886